DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The present Final Office Action is intended to replace the previous Final Office Action dated September 8th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 has been amended to state “validating that the lesion with the smaller diameter lesion among the plurality of lesion is to be treated first since a balloon of the balloon catheter is easier to remove from the lesion with the smaller vessel diameter than removing the balloon of the balloon catheter from a lesion with a larger vessel diameter.”  The specification acknowledges that diagnosing that the small vessel diameter lesion is treated has the result of being “relatively easier to remove the balloon-expanding balloon catheter after use” ([0116], [0118] of pgpub).  Further, the validation method of the written description discloses “verifying the truth of a hypothesis by comparing a conclusion derived logically from a hypothesis against a result of a fact or a result of an experiment” ([0262],[0264]).  In this case, the claim is written to perform the validation on lesions “to be treated” and not after the lesion has been treated (result of an experiment).  There is no disclosure regarding validating that the lesion…is to be treated first…since the balloon catheter is easier to remove as stated in the amended limitation as there is no treatment data acquired to perform the validation as supported in the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Ueda et al (2014/0358123).
Regarding claims 1 and 21, Klingenbeck et al disclose a method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen (the preamble is not limiting because the body of the claim describes a complete invention and the language is recited solely in the preamble), the diagnostic method comprising:
detecting electromagnetic waves obtained through a patient from an irradiation of the patient with irradiating electromagnetic waves (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source), and obtaining electromagnetic wave information on the patient based on a change in the detected electromagnetic waves from the irradiating electromagnetic waves (fig.1, p.5, last paragraph – body vessel imaged on an X-ray detector);
identifying a plurality of lesions from the electromagnetic wave information (abstract – vessel segment having a plurality of serial stenoses, p.6, para 2 – the vessel segment 2 can have a plurality of stenoses 14, 15);
acquiring vessel diameter information for each of the plurality of lesions (fig. 4, p.6, second to last paragraph - illustrates the diameter of the vessel segment including the diameters of stenoses 14 and 15); and
determining to treat a lesion with a smaller vessel diameter among the plurality of lesions based on the vessel diameter information (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter); and
determining to treat a lesion with a larger vessel diameter lesion after the treating of the lesion with the smaller vessel diameter (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).
	Klingenbeck et al fail to explicitly disclose with a balloon catheter.
	However, Ueda et al treating a lesion with a balloon catheter (treatment device 18 has a stent 54 that will remain in the stenosed portion X and a balloon 56 that can be dilated or expanded inside the stent 54 – [0116], fig.5C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify treating a lesion with a stent of Klingenbeck et al (Description, para. 2) with treating a lesion with a balloon catheter of Ueda et al as it was well known in the art to place a stent into a vessel using a balloon catheter to deploy said stent.
Regarding claim 4, Klingenbeck et al disclose determining to treat a lesion with a larger diameter among the plurality of lesions after the treating of the lesion with the smaller vessel diameter (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).
Regarding claim 6, Klingenbeck et al disclose selecting the electromagnetic waves from X-rays (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source).
Regarding claim 10, Klingenbeck et al disclose a validation method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen (the preamble is not limiting because the body of the claim describes a complete invention and the language is recited solely in the preamble), the validation diagnostic method comprising:
detecting electromagnetic waves obtained through a patient from an irradiation of the patient with irradiating electromagnetic waves (fig.1, p.5, last paragraph – the blood vessel can be irradiated by means of an X-ray source), 
obtaining electromagnetic wave information on the patient based on a change in the detected electromagnetic waves from the irradiating electromagnetic waves (fig.1, p.5, last paragraph – body vessel imaged on an X-ray detector);
identifying a plurality of the lesions from the electromagnetic wave information (abstract – vessel segment having a plurality of serial stenoses, p.6, para 2 – the vessel segment 2 can have a plurality of stenoses 14, 15);
acquiring vessel diameter information for each of the plurality of lesions (fig. 4, p.6, second to last paragraph - illustrates the diameter of the vessel segment including the diameters of stenoses 14 and 15); 
determining to treat first a lesion with a smaller vessel diameter among the plurality of lesions based on the vessel diameter information; and
validating that the lesion with the smaller vessel diameter lesion among the plurality of lesions is to be treated first since a catheter is easier to remove from the lesion with the smaller vessel diameter than removing the catheter from a lesion with a larger vessel diameter (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter).
Klingenbeck et al fail to explicitly disclose with a balloon catheter.
	However, Ueda et al treating a lesion with a balloon catheter (treatment device 18 has a stent 54 that will remain in the stenosed portion X and a balloon 56 that can be dilated or expanded inside the stent 54 – [0116], fig.5C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify treating a lesion with a stent of Klingenbeck et al (Description, para. 2) with treating a lesion with a balloon catheter of Ueda et al as it was well known in the art to place a stent into a vessel using a balloon catheter to deploy said stent.
Regarding claim 22, Klingenbeck et al disclose the invention as claimed and discussed above, but fail to explicitly disclose determining that the balloon catheter for treating the lesion with the smaller vessel diameter and the lesion with the larger vessel diameter is the same balloon catheter.
However, Ueda et al teach in the same medical field of endeavor, determining that the balloon catheter ([0116]) for treating the lesion with the smaller vessel diameter and the lesion with the larger vessel diameter is the same balloon catheter (as a result, plural treatment targets present in different sites can be efficiently treated by a single treatment – [0012]).
It would have been obvious to one of ordinary skill in the art to modify the treating the lesion with the smaller vessel diameter and the lesion with the larger vessel diameter of Klingenbeck et al with treating the lesions with the same balloon catheter of Ueda as it would provide efficient treatment of several lesions by a single treatment.
Claim(s) 2, 3 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Ueda et al (2014/0358123) as applied to claim 1 above, and further in view of Van Bibber et al (2016/0310216).
Regarding claims 2 and 3, Klingenbeck et al disclose wherein when there is one lesion present in each of the plurality of lumens (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter, p.4, last full paragraph - a plurality of subsegments).
Klingenbeck et al fail to explicitly disclose a plurality of bifurcated lumens, the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions.
However, Van Bibber et al teach in the same medical field of endeavor, a plurality of bifurcated lumens; the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions ([0020] – a diseased vasculature; [0022] – aorta forms the iliac bifurcation which in turn supply blood to the left and right lower limbs, wherein an abdominal aorta is an example of diseased vasculature).
It would have been obvious to one of ordinary skill in the art to modify the main lumen and the plurality of lumens of Klingenbeck et al with the location of an aorta, the bifurcation is an aortailiac bifurcation and the plurality of bifurcated lumens are left and right lower limb arteries each have lesions as it would provide repair of the patient’s vasculature using image guidance at a location in which a lesion is present.
Regarding claim 7, Klingenbeck et al disclose the invention substantially as claimed, but fail to explicitly disclose performing the diagnosis by artificial intelligence.
However, Van Bibber et al teach in the same medical field of endeavor, performing the diagnosis by artificial intelligence ([0076] - the anatomy of interest can be segmented and the resulting changes can be modeled using machine learning approaches, [0080] – machine learning can be used to refine algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis method of Klingenbeck et al with performing the diagnosis by artificial intelligence as it would provide predictive data of a portion of the patient’s anatomy for future procedures and refine algorithms for diagnosis by validating and refining the algorithms.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Ueda et al (2014/0358123) and further in view of Van Bibber et al (2016/0310216) as applied to claim 3 above, and still further in view of Schmitt et al (2015/0092999).
Regarding claim 5, Klingenbeck et al disclose a catheter (p.5, first paragraph – catheter having a pressure-sensitive sensor and which can be moved through the vessel segment). 
Klingenbeck et al fail to explicitly disclose with a balloon catheter.
	However, Ueda et al treating a lesion with a balloon catheter (treatment device 18 has a stent 54 that will remain in the stenosed portion X and a balloon 56 that can be dilated or expanded inside the stent 54 – [0116], fig.5C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify treating a lesion with a stent of Klingenbeck et al (Description, para. 2) with treating a lesion with a balloon catheter of Ueda et al as it was well known in the art to place a stent into a vessel using a balloon catheter to deploy said stent.
	Klingenbeck et al as modified by Ueda et al and Van Bibber et al fail to explicitly disclose inserting the balloon catheter from a radial artery of an arm.
However, Schmitt et al teach in the same medical field of endeavor, inserting the catheter from a radial artery of an arm ([0003] – catheter is inserted into the femoral or radial arteries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion of a balloon catheter into vasculature of Klingenbeck et al as modified by Ueda et al and Van Bibber et al with insertion into a radial artery as it would provide insertion of a catheter into a patient using a well-known and traditional insertion location as set forth in Schmitt et al.
Claims 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Ueda et al (2014/0358123) as applied to claims 1 and 10 above, and further in view of Van Bibber et al (2016/0310216) and still further in view of Fukui (WO 2017163538).
Regarding claims 8, 9 and 13, Klingenbeck et al disclose wherein based on the vessel diameter information, determining to the first treating of the lesion with the smaller vessel diameter among the plurality of lesions (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter), but fail to explicitly disclose using deep learning, reinforcement-learning and renumeration.
However, Van Bibber et al teach in the same medical field of endeavor, performing the diagnosis by artificial intelligence ([0076] - the anatomy of interest can be segmented and the resulting changes can be modeled using machine learning approaches, [0080] – machine learning can be used to refine algorithms) and using information from the patient after treatment ([0029] – define a digital representation of the portion of the patient’s anatomy before and/or after the change in the portion of the anatomy, [0097] – post-delivery anatomic imaging data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis method of Klingenbeck et al as modified by Ueda et al with performing the diagnosis by artificial intelligence as it would provide predictive data of a portion of the patient’s anatomy for future procedures and refine algorithms for diagnosis by validating and refining the algorithms and provide the user with information relating to the success of the treatment.
Klingenbeck et al as modified by Van Bibber et al fail to explicitly disclose using deep learning, reinforcement-learning and remuneration.
However, Fukui teaches in an analogous field of endeavor, using deep learning (p.2, last full paragraph – a neural network is a model that simulates a human brain’s neural network characterized by having a learning ability, p.3, para. 3 - deep learning using a multi-layer neural network), reinforcement-learning (p.7, first paragraph - perform reinforcement learning) and remuneration (p.2, 2.6 – remuneration parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diagnosis, treatment and use of artificial intelligence of Klingenbeck et al as modified by Ueda et al and Van Bibber et al with the specific types of artificial intelligence of deep learning, reinforcement-learning and remuneration as it would provide a solution rule for a problem by repeating learning in order to provide increasingly accurate analysis of input data.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck et al (EP 3216391) in view of Ueda et al (2014/0358123) as applied to claim 1 above, and further in view of Ashiya et al (EP 0 796 633).
Regarding claim 23, Klingenbeck et al disclose treat a lesion with a larger vessel diameter lesion after the treating of the lesion with the smaller vessel diameter (p.2, para 2 of Description - if a doctor wants to treat such stenoses, it is preferable to start with the most influential or significant stenosis, i.e., greatest blockage resulting in smallest diameter; p.8, last sentence before claim section – the example shows how the invention can provide a method for planning treatment of multiple stenosis).  Klingenbeck et al as modified by Ueda et al disclose the invention as claimed and discussed above, but fail to explicitly disclose determining to treat a lesion with a larger vessel diameter with a different balloon catheter than the smaller vessel diameter.
However, Ashiya et al teach in the same medical field of endeavor, determining to treat a lesion with a larger vessel diameter with a different balloon catheter than a smaller vessel diameter (a wide variety of PCTA catheters are available for use in the cases of different stenosis sizes and blood vessel diameters – col. 1, ll.41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the different vessel diameter sizes and balloon catheter with treating a lesion of a different vessel diameter with a different balloon catheter as it would provide the most appropriately sized catheter for treatment of the lesion.
Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 10, Applicant states Klingenbeck does not disclose or suggest “determining to treat first a lesion with a smaller vessel diameter among the plurality of lesions with a balloon catheter based on the vessel diameter information” (claim 1) or “determining to treat first a lesion with a smaller vessel among the plurality of lesions with a balloon catheter based on the vessel diameter information; and validating that the lesion with the smaller vessel diameter lesion among the plurality of lesions is to be treated first since a balloon of the balloon catheter is easier to remove from the lesion with the smaller vessel diameter than removing the balloon of the balloon catheter from a lesion with a larger vessel diameter” (claim 10).
Applicant states Klingenbeck discloses the greatest blockage resulting is treated first rather than determining to treat first a lesion with a smaller vessel diameter based on the vessel diameter information as recited in claim 1 and 10.
Examiner’s position is Klingenbeck discloses the limitation of “determining to treat first a lesion with a smaller vessel diameter among the plurality of lesions based on the vessel diameter information”.  Specifically, Klingenbeck discloses it is preferable to start with the most influential or significant stenosis.  The blood flow is impaired by the size of the stenosis and this blood flow impairment is determined based on the diameter of the vessel (p.2, para 2).  At least one geometry property, a diameter, is used to determine a fluid dynamic characteristic value and thus the degree of stenosis of the vessel (p.3, para 9).  The geometric data (diameter) of the segment model can be read out (fig.2).  Thus, determining to first treat a lesion with a smaller vessel diameter among the plurality of lesions is based on the vessel diameter information as set forth in Klingenbeck.  
Examiner notes Klingenbeck is not relied upon to disclose “a balloon catheter” and newly presented Ueda et al teaches this limitation.
Regarding the additional amended limitation of claim 10, Examiner’s position is the written description does not disclose this limitation.  The specification states “the reason why it is diagnosed that the small vessel diameter lesion is treated first is because it can be relatively easier to remove the balloon-expanding balloon catheter after use” ([0116]).  This is merely a result of treating the small vessel diameter lesion first.  Klingenbeck discloses treating the small vessel lesion diameter first and therefore discloses the amended limitation.
Examiner suggests amending the claims to clearly state the treatment of the smaller vessel diameter lesion is performed and a subsequent validation of the hypothesis is performed based on information acquired from the treatment as set forth in the Validation Method portion of the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793